FILED
                             NOT FOR PUBLICATION                             JUL 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ALEXANDER OMAR ROMERO,                           No. 13-71746

               Petitioner,                       Agency No. A077-428-686

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Alexander Omar Romero, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision finding Romero abandoned his

application for relief and denying a continuance. We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for abuse of discretion both the denial of a motion to

continue and the decision to deem an application waived. Taggar v. Holder, 736

F.3d 886, 889 (9th Cir. 2013). We review de novo claims of due process violations

in immigration proceedings. Zetino v. Holder, 622 F.3d 1007, 1011 (9th Cir.

2010). We deny the petition for review.

      The BIA did not abuse its discretion in finding that Romero abandoned his

application for relief when he did not file it by the deadline the IJ imposed. See 8

C.F.R. § 1003.31(c) (an IJ “may set and extend time limits for the filing of

applications” and if an application “is not filed within the time set by the [IJ], the

opportunity to file that application . . . shall be deemed waived”); Taggar, 736 F.3d

at 889 (petitioner waived application where she did not file it by the due date the IJ

set). The BIA also did not abuse its discretion in upholding the IJ’s denial of

Romero’s motion for a continuance where he had already been given multiple

continuances and did not show good cause for another continuance. See Vargas-

Hernandez v. Gonzales, 497 F.3d 919, 923 (9th Cir. 2007).

      Finally, we deny Romero’s due process claims, including his contentions

regarding the IJ’s conduct. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000)

(requiring error and prejudice to prevail on due process challenge to proceedings).

      PETITION FOR REVIEW DENIED.


                                            2                                     13-71746